Citation Nr: 0800261	
Decision Date: 01/04/08    Archive Date: 01/22/08

DOCKET NO.  03-15 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
cervical spine.

2.  Entitlement to service connection for colon cancer, 
including as secondary to herbicide exposure.

3.  Entitlement to service connection for an enlarged 
prostate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
December 1967 to December 1969, to include service in the 
Republic of Vietnam.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an August 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.  The veteran 
was scheduled for a Travel Board hearing in September 2007; 
he failed to report to the hearing.

By a November 2004 statement, the veteran raised a claim to 
reopen a previously denied claim of service connection for a 
bilateral knee disability.  Since this issue has not been 
developed for appellate review, it is referred to the RO for 
appropriate action.

The matters of entitlement to service connection for 
degenerative arthritis of the cervical spine and for an 
enlarged prostate are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action is required on his part.


FINDINGS OF FACT

1.  The veteran served in Vietnam during the Vietnam era.

2.  The veteran's colon cancer was not manifested in service 
or for many years thereafter, and is not shown to be related 
to service or to any herbicide exposure therein.


CONCLUSION OF LAW

Service connection for colon cancer is not warranted.  38 
U.S.C.A. §§ 1110, 1116, 5107 (West, 2002 & Supp. 2006); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

With respect to the claim decided herein, the veteran was 
provided content-complying notice by letter in December 2001, 
prior to the initial adjudication of the claim in August 
2002.  The letter explained the evidence necessary to 
substantiate the claims, the evidence VA was responsible for 
providing, and the evidence the veteran was responsible for 
providing.  Although the December 2001 letter did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, it informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide the RO with the information 
necessary for the RO to obtain such evidence on his behalf.  
He has had ample opportunity to respond.  While he was not 
specifically advised of the criteria for rating colon cancer, 
or those governing effective dates of awards, he is not 
prejudiced by lack of such notice (see Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490-91 (2006)), as rating and 
effective date criteria have no significance unless the claim 
is allowed, and the decision below does not do so.  Neither 
the veteran nor his representative alleges that notice has 
been less than adequate.

Regarding VA's duty to assist, the veteran's service medical 
records and available post-service treatment records have 
been secured.  VA's duty to assist is met.  Accordingly, the 
Board will address the merits of the claim.

II.  Service Connection for Colon Cancer

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Additionally, for 
veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain 
chronic disabilities, such as malignant tumors, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for a disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic 
of Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975, shall be presumed to have been 
exposed to an herbicide agent, unless there is affirmative 
evidence of non-exposure.  38 U.S.C.A. §§ 1116; 38 C.F.R. § 
3.307.  

If a veteran was exposed to a herbicide agent (to include 
Agent Orange) during active military, naval or air service 
and has contracted an enumerated disease to a degree of 10 
percent or more at any time after service (except for 
chloracne and acute and subacute peripheral neuropathy which 
must be manifested within a year of the last exposure to an 
herbicide agent during service), the veteran is entitled to a 
presumption of service connection even though there is no 
record of such disease during service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307, 3.309(e).  The enumerated diseases are 
chloracne or other acneform diseases; Type II diabetes; Non- 
Hodgkin's lymphoma; Hodgkin's disease; chronic lymphocytic 
leukemia; multiple myeloma; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; respiratory cancers; 
prostate cancer; and certain types of soft-tissue sarcoma.  
38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 
3.313.  

VA, under the authority of the Agent Orange Act of 1991, has 
determined that a presumption of service connection based on 
exposure to herbicides in the Republic of Vietnam during the 
Vietnam era is not warranted for disorders which are not 
enumerated by regulation.  See 64 Fed. Reg. 59232, 59236-37 
(1999).

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  See Brock v. 
Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, presumption is 
not the sole method for showing causation.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

The veteran's service personnel records note that his active 
service included service in the Republic of Vietnam.  His 
service medical records, including a November 1969 separation 
examination report, are silent for complaints or findings of 
colon cancer.

VA treatment records show that colon cancer was first 
diagnosed in July 2001 after an exploratory laparotomy and 
sigmoid resection..  Subsequent treatment records note 
ongoing treatment and follow-up visits for colon cancer.

In October 2001, the veteran submitted a claim for service 
connection for colon cancer.  He maintains that his colon 
cancer was caused by his in-service exposure to Agent Orange.

The record does not contain any evidence that the veteran's 
colon cancer was manifested in service; in fact, it was not 
diagnosed until 2001.  Consequently, service connection for 
colon cancer on the basis that it became manifest in service 
or became manifest to a compensable degree within one year of 
discharge from service is not warranted.  

The veteran seeks service connection for his colon cancer 
based on a theory of entitlement that it resulted from his 
exposure to Agent Orange in Vietnam.  While the veteran 
served in Vietnam, and is presumed to have been exposed to 
Agent Orange, colon cancer is not enumerated among the 
diseases the Secretary has determined are related to 
herbicide (Agent Orange) exposure.  See 38 C.F.R. § 3.309(e).  
Consequently, the presumptive provisions of 38 U.S.C.A. § 
1116 do not apply.

The veteran may still establish service connection for colon 
cancer by competent and probative evidence showing that such 
disease is somehow related to service (including to Agent 
Orange exposure therein).  See Combee, supra.

The first diagnosis of colon cancer was in 2001, about 30 
years after the veteran's discharge from active duty.  Such a 
long interval of time between service separation and the 
earliest documentation of the disease is, of itself, a factor 
weighing against a finding of service connection.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board finds 
that no additional development, to include a medical 
examination and/or opinion, is warranted based on the facts 
of this case.  This is because any such medical opinion would 
not establish the existence of an injury in service to which 
current disabilities could be related, nor produce evidence 
supporting a nexus between current disability and service 
(e.g., continuity of complaints).  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1348 
(Fed. Cir. 2003).

Although the veteran maintains that his colon cancer is due 
to Agent Orange exposure, a review of the claims file 
revealed that no medical opinion to that effect is of record.  
Because the veteran is a layperson, his own statements to the 
effect that he developed colon cancer as a result of exposure 
to Agent Orange in service are not competent evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).

The preponderance of the evidence is against this claim; 
hence, it must be denied.


ORDER

Service connection for colon cancer is denied.


REMAND

With regard to the claim for service connection for arthritis 
of the cervical spine, the record appears to be incomplete, 
and additional development is warranted.  The veteran 
indicated in a November 2004 statement that he received 
medical treatment at the VA Medical Center (VAMC) in Phoenix, 
Arizona, during his lifetime.  Specifically, X-rays were 
taken of his spine in approximately 1983.  Records of this 
treatment are not included in evidence of record.  In 
addition, the veteran stated that he received VA treatment 
from 1995 to the present.  While some of these records have 
been associated with the veteran's claims file, it appears 
these records are incomplete.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
In addition, one of the matters the Board must address is 
which issue or issues are properly before the Board.  An 
appeal to the Board is initiated by a NOD and completed by a 
substantive appeal after a SOC is furnished.  In essence, the 
following sequence is required: There must be a decision by 
the RO; the claimant must timely express disagreement with 
the decision; VA must respond by issuing a SOC; and finally 
the claimant, after receiving the SOC, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.202, and 20.203.

In an August 2002 rating decision, the RO denied service 
connection for an enlarged prostate.  The veteran submitted a 
statement expressing disagreement with the decision within 
one year of the notice (in May 2003); no subsequent SOC has 
been issued.  Under Manlincon v. West, 12 Vet. App. 238 
(1999), the Board must instruct the RO that this issue 
remains pending in appellate status (see 38 C.F.R. § 
3.160(c)) and requires further action.  It is noteworthy that 
the claim is not before the Board at this time and will only 
be before the Board if the veteran timely files a substantive 
appeal.

Finally, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish the 
degree of disability or an effective date for any award of 
compensation.  The RO will have the opportunity to cure these 
notice deficiencies on remand.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the remaining issues on 
appeal, the RO should provide the veteran 
notice regarding the rating of disability 
and effective dates of awards in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).
2.  The RO should issue an appropriate 
SOC in the matter of entitlement to 
service connection for an enlarged 
prostate.  The veteran must be advised of 
the time limit for filing a substantive 
appeal.  If the appeal is timely 
perfected, this matter should be returned 
to the Board.

3.  The RO should undertake appropriate 
development to obtain copies of any 
medical records not already of record, 
including relevant treatment records from 
the Phoenix, Arizona and Los Angeles, 
California VAMCs.  In particular, the RO 
should request copies of X-ray reports 
from the Phoenix VAMC dated in 
approximately 1983.  If the RO is unable 
to obtain any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request him to 
submit the outstanding evidence.  Then, 
the RO should undertake any other 
development it determines to be 
warranted, to include ordering any 
examinations deemed necessary.

4.  The RO should then readjudicate the 
remaining matters on appeal in light of 
all applicable evidence and in light of 
all pertinent legal authority.  If any 
benefit sought on appeal remains denied, 
an appropriate SSOC must be furnished and 
the veteran and his representative must 
have opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


